EXHIBIT 10.01
 
 
AMENDMENT TO FUTURESACCESSSM ADVISORY AGREEMENT


 
This amendment is made as of April 28, 2015 (the “Amendment”) among ASPECT
FUTURESACCESSSM LLC, a Delaware limited liability company (the “Fund”), MERRILL
LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability company (the
“Manager”) and ASPECT CAPITAL LIMITED (the “Trading Advisor”) (the Fund, the
Manager and the Trading Advisor are jointly referred to as the
“Parties”).  Capitalized terms not otherwise defined herein have those meanings
set forth in the Agreement (as defined below).


WHEREAS, the Parties and Aspect FuturesAccessSM Ltd. (the “Offshore Fund”)
entered into an Advisory Agreement dated as of May 28, 2004, as amended prior to
the effective date set forth above by an amendment dated as of December 4, 2014
(the “Prior Amendment”) as well as various letter agreements (together, the
“Agreement”);
 
WHEREAS, the Offshore Fund was removed as a party to the Agreement by the Prior
Amendment as a result of the dissolution of the Offshore Fund;


WHEREAS, the Manager and Man Principal Strategies Corp. (“Man”) entered into an
Asset Purchase Agreement dated as of December 8, 2014 whereby Man agreed to
purchase, among other assets, the rights of the Manager and its affiliates under
certain agreements relating to the management of Systematic Momentum
FuturesAccess LLC (“Systematic Momentum”);
 
WHEREAS, the purchase of the Manager’s rights in respect of Systematic Momentum
is scheduled to become effective as of May 1, 2015 (such date, as it may be
extended, the “Effective Date”); and
 
WHEREAS, Class DS Interests are the Class of Interests issued to Systematic
Momentum and, as of the Effective Date, Systematic Momentum will no longer
invest in the Fund.
 
NOW THEREFORE, the Parties agree to amend the Agreement as follows, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged:


1.  
Effective on the Effective Date, Section 5(b) of the Agreement shall be amended
to remove the reference to Class DS Interests.





[Remainder of page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned on the day and year first written above.
 

 
ASPECT FUTURESACCESSSM LLC
          By: Merrill Lynch Alternative Investments LLC,

Manager
             
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: Vice-President of
MLAI  

 
 

 
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC
             
 
By:
/s/ Ninon Marapachi       Name: Ninon Marapachi       Title: Vice-President of
MLAI  

 
 

 
ASPECT CAPITAL LIMITED
             
 
By:
/s/ Jonathan Greenwold       Name: Jonathan Greenwold       Title: Company
Secretary and Authorized Signatory
Aspect Capital Limited  

 
 
 
 
 
 
 

--------------------------------------------------------------------------------